Citation Nr: 0738371	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability 
manifested by snoring.

3.  Entitlement to service connection for gastric reflux 
disorder.

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
prior to his retirement in December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.  This case was 
previously before the Board in December 2005, at which time 
it was remanded for additional development of the record.  As 
the requested development has been accomplished, the case is 
again before the Board for appellate consideration.

The Board notes that the issue of entitlement to an initial 
compensable evaluation for status post vasectomy was 
adjudicated in the Board's December 2005 decision.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

It appears that the veteran is raising a claim for service 
connection for a neurological disability of the right lower 
extremity.  This matter has not been developed or certified 
for appeal, and is referred to the RO for appropriate action.

The issues of entitlement to service connection for a low 
back disability and for gastric reflux disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A disability manifested by snoring has not been 
demonstrated following service.

2.  Any in-service right ankle complaints were acute and 
transitory and resolved without residual disability. 

3.  A chronic right ankle disability has not been shown 
following the veteran's retirement from service.


CONCLUSIONS OF LAW

1.  A disability manifested by snoring was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2001 and January 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
A June 2006 letter advised the veteran of the evidence needed 
to establish a disability rating and effective date.  The 
claim was last readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	I.  Snoring

The evidence supporting the veteran's claim includes his 
statements.  The veteran alleged in his claim for service 
connection submitted in February 2001, that his wife wakes 
him up when he snores, that he has difficulty in going back 
to sleep and that, therefore, the condition results in sleep 
deprivation.   

The Board acknowledges that the service medical records 
disclose that the veteran was seen in December 1990 for 
difficulty with nasal ventilation, bilaterally.  Following an 
examination, the assessment was chronic nasal obstruction, 
secondary to inferior turbinate hypertrophy.  The veteran was 
evaluated for snoring in July 2000.  It was noted that the 
veteran had no symptoms of obstructive sleep apnea, and he 
denied any nasal obstruction.  In addition, there was no 
indication of snoring on the November 2001 VA examination.  
Moreover, the fact remains that snoring is simply not a 
disability for which service connection may be granted.  No 
disability attributable to snoring has been documented at any 
time.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Accordingly, the Board concludes that service connection is 
not warranted for a disability manifested by snoring.

	II.  Right ankle

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence.  The service 
medical records reveal that the veteran hit the front of his 
right leg with the back of a skate in February 1996.  The 
referral for an orthopedic evaluation noted that the pain and 
swelling were out of proportion to the injury.  It was also 
indicated that there was tenderness along the anterior 
compartment.  The veteran was given a Jones cast and 
crutches.  Several days later, it was noted that the cast was 
off.  A record of medical care dated August 1999 shows that 
the veteran reported discomfort in his ankle.  Another entry 
that day revealed he reported tenderness in the right ankle 
when wearing boots.  It was related that he had a cast on the 
ankle in "1995" after a "skiing" accident, and that he 
still had pain in the ankle.  

The evidence against the veteran's claim includes the service 
medical records and the findings on the November 2001 VA 
examination.  It is noted that the veteran did not have any 
specific complaints concerning the right ankle following the 
skating injury in 1996.  The November 2001 VA examination 
revealed that range of motion was within normal limits and 
there was no pain on motion.  The entire joint line and all 
bony parts were non-tender on pressure.  The joint capsule 
was not thickened or swollen and there was no palpable 
effusion.  An X-ray study of the right ankle was normal.  The 
pertinent diagnosis was right ankle injury, resolved.

The only evidence supporting the veteran's claim consists of 
his allegations.  In contrast, the clinical record 
establishes that there is no current disability of the right 
ankle.  It is apparent that any in-service complaints were 
acute and transitory and resolved without residual 
disability.  No disability of the right ankle has been 
documented following service and, therefore, there can be no 
valid claim.  See Brammer, 3 Vet. App. 223.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the existence of a right ankle disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
right ankle disability.


ORDER

Service connection for a disability manifested by snoring or 
for a right ankle disability is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a low back disability and for gastric reflux disorder.  
An undated report, apparently from the early 1990's, shows 
that the veteran described a shooting pain of two weeks 
duration from the top of his spine.  It was indicated that 
the veteran had a low back strain at the time of onset of his 
neck pain.  No findings concerning the low back were made.  
Following a VA examination in November 2001, the pertinent 
diagnosis was mechanical low back pain.  It does not appear 
that x-rays of the lumbar spine were taken at that time.

The service medical records reveal that the veteran was seen 
on a number of occasions for gastroenteritis.  When he was 
seen in April 1999, the assessments included gastroesophageal 
reflux disease.  On the VA examination in November 2001, the 
veteran reported that he had had reflux disorder for five 
years.  He stated that he took over the counter medication 
for it.  Following an examination, the pertinent diagnoses 
were gastric hyperacidity, recurring, and healed duodenal 
ulcer.  

As the record shows evidence of treatment in service and 
current disability or symptoms, which could be related to 
service, a VA examination is necessary to obtain an opinion 
as to the relationship of the current conditions to service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006)

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for low back problems 
and reflux disease since his retirement 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded 
VA orthopedic and gastrointestinal 
examinations to determine the nature of 
the conditions and to provide an opinion 
as to the possible relationship to 
service.  All tests deemed necessary 
should be performed.  The claims folder 
should be made available to and reviewed 
by the examiners in conjunction with the 
examinations.  The rationale for any 
opinion expressed should be set forth.  

(a) The orthopedic examiner should 
examine the veteran, to include lumbar 
spine x-rays, and provide a diagnosis for 
any back disability identified.  The 
examiner should furnish an opinion 
concerning whether it is at least as 
likely as not that any existing low back 
disability is related to service.  

(b) The gastrointestinal examiner should 
examine the veteran, and provide a 
diagnosis of any current disability 
found.  The examiner should furnish an 
opinion as to whether any current 
gastrointestinal condition is at least as 
likely as not related to the 
gastrointestinal complaints noted in 
service.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


